BARRETT, Circuit Judge,
dissenting in part.
I write separately because I am concerned that the district court likely may, upon remand, feel compelled to instruct the jurors that they may return any amount of damages based upon the bare deprivation of the plaintiffs’ First Amendment rights. Although the majority recognizes this problem in quoting from the Dellums case — a damage award “must be proportional to the loss involved insofar as it seeks to compensate intangible injuries. The jury cannot simply be set loose to work at its discretion informed only by platitudes about priceless rights,” maj. op. at 1411 — it offers no guidance whatsoever to the district court for purposes of instructing the jury as to the measure of damages flowing from the bare deprivation. I can only assume that, because the deprivation is constitutional in nature, the jury is to infer that the award itself must be of “constitutional” magnitude. Furthermore, because I read Carey as establishing nonpresumption of damages as the rule rather than the exception, and because I believe that the interests protected in Carey are analogous to the interests at stake here, I dissent from that portion of the majority opinion which would award the plaintiffs substantial damages without proof of actual injury.
In Carey v. Piphus, 435 U.S. 247, 98 S.Ct. 1042, 55 L.Ed.2d 252 (1978), it was not disputed that the students’ procedural due process rights had been violated. The sole issue before the Court was the proper measure of damages. The students argued that substantial damages should be awarded for the violation of their constitutional rights whether or not any injury was caused by the deprivation. Id. at 254, 98 S.Ct. at 1047. Furthermore, the students argued that even if § 1983 was enacted primarily to compensate persons for injuries caused by the deprivation of constitutional rights, the deprivation itself could be presumed to cause some injury. Id. The *1414Supreme Court disagreed with both contentions, and analyzed the issue in a manner which I believe applies equally to the facts of the present case.
The Court began its analysis with a conclusion reached by the Court of Appeals that was not disputed by the parties: that if, upon remand, the defendants could prove that plaintiffs would have been suspended even if a proper hearing had been held, then the plaintiffs would not be entitled under § 1983 to recover damages to compensate them for injuries caused by the suspension. Under these circumstances, the Court of Appeals reasoned and the Supreme Court agreed that “the failure to accord procedural due process could not properly be viewed as the cause of the suspensions.” Id. The award of damages under such circumstances would constitute a windfall, rather than compensation, to the plaintiffs. Id.
The Court then turned to the Court of Appeals’ further holding that the plaintiffs could recover substantial damages for “the injury which is inherent in the nature of the wrong,” (citation omitted), even if their suspensions were justified and even if they failed to prove that the deprivation actually caused them some real, though intangible, injury. Id. at 260-261, 98 S.Ct. at 1050-1051. Although the Supreme Court agreed that “in addition to protecting against unjustified deprivations, the Due Process Clause also guarantees the ‘feeling of just treatment’ by the government,” id. at 261, 98 S.Ct. at 1051, it disagreed with the further conclusion that damages for violation of the latter guarantee may be presumed— i.e., that general damages would then be awardable — as is the case in a defamation per se action. According to the Court, defamation per se at common law was “an oddity of tort law, [allowing] recovery of purportedly compensatory damages without evidence of actual loss,” id. at 262, 98 S.Ct. at 1051, quoting Gertz v. Robert Welch, Inc., 418 U.S. 323, 349, 94 S.Ct. 2997, 3011, 41 L.Ed.2d 789 (1974). The Court did not consider it reasonable to assume that every deprivation of procedural due process, regardless how minor, was inherently as likely to cause distress as the publication of material defamatory per se was to cause distress and injury to reputation, when the causal connection between the deprivation and the distress was at best ambiguous. Id. 435 U.S. at 263, 98 S.Ct. at 1052. Also of significance in the Court’s reasoning was the fact that mental and emotional distress is a personal injury well-known to the law and capable of proof through a showing of the nature and circumstance of the wrong and its effect on the plaintiff. Id. at 263-264, 98 S.Ct. at 1052-1053. Consequently, the Court held that while a bare deprivation of procedural due process could support an award of nominal damages ($1.00), it could not support an award of substantial damages without proof that the deprivation caused emotional distress or some other real, although intangible, injury.
Inasmuch as presumed damages were at common law “an oddity of tort law,” it is fair to conclude that nonpresumption of substantial damages for violations of constitutional rights is the rule rather than the exception in § 1983 actions. It is in this context that we must consider the facts of the present case in relation to the interests at stake.
Here, as in Carey, in the posture in which this case is before us, there is no proof of injury stemming from the bare deprivation of plaintiffs’ constitutional rights. Plaintiffs here sought $20,000 in actual damages for the alleged infringement of their First Amendment rights, but their only proven damages were those stemming from the actions of third parties — hair pulling, house burning, and various threats. The district court properly denied plaintiffs any damages for these injuries for that very reason — i.e., that the injuries alleged were caused by third parties, not by the District. Nonetheless, in seeking compensation for these injuries, it is clear that the plaintiffs themselves at least believed these injuries to be their compensable injuries flowing from the actions of the District. Consequently, the exact nature and extent of the plaintiffs’ *1415injuries, as well as the causal link between the actions of the district and what, if any, injuries the plaintiffs suffered as a result of those actions, is ambiguous. In the words of the Supreme Court, this is an ambiguity which “provides additional need for requiring the plaintiff to convince the trier of fact that he actually suffered distress because of the denial of [the First Amendment right] itself.” Carey, 435 U.S. at 263, 98 S.Ct. at 1052.
Furthermore, the interest at stake in Carey is analogous to the interest at stake here. Although the majority acknowledges that procedural due process protects not only the deprivation itself but the mistaken or unjustified deprivation of life, liberty, or property, maj. op. at 1409, it seems to imply that there is nothing substantive, nothing touching upon an individual’s feelings and emotions, that inheres in the concept of procedural due process. The Supreme Court, however, rejected any such notion in Carey, recognizing “that a purpose of procedural due process is to convey to the individual a feeling that the government has dealt with him fairly,____” 435 U.S. at 263, 98 S.Ct. at 1052. Accord Fuentes v. Shevin, 407 U.S. 67, 81, 92 S.Ct. 1983, 1994, 32 L.Ed.2d 556 (1972). Thus, the plaintiffs in Carey were not precluded from being awarded damages for believing that they had been treated unfairly; they simply were required to prove the damages flowing from such belief.
It taxes the imagination, then, to attempt to differentiate “the feeling of being treated fairly” from the “freedom of conscience” uniting the cluster of interests at the heart of the First Amendment.1 This is not to say, however, that the interests protected by the right to vote are not also analogous to either of these interests. In effect, what the majority is saying is that it “hurts” more if one’s “freedom of conscience” or his right to vote is infringed upon than it does if one’s “feeling of being treated fairly” is infringed upon. In my mind, such distinctions are wholly artificial, in no way serving to enhance the purpose behind § 1983 of compensating injury. All of these interests, in a general way, assure an individual the feeling of fair treatment. To that extent, the interests at issue here are analogous to the interests at issue in Carey. Consequently, the plaintiffs here should be required to prove their damages.
Moreover, the majority is simply incorrect when it states that in Corriz v. Nar-anjo this Court held, without elaboration, “that presumed damages are available for violations of substantive constitutional rights.” Maj. op. at 1409. On the contrary, the majority opinion in Corriz went to great lengths to justify the award of substantial damages without proof of actual injury:
In any event, plaintiff produced sufficient evidence of actual damages in this case to justify a substantial compensatory award under Count One. Plaintiff proved his medical expenses and loss of earnings. He testified that he was afraid that he might go to prison during the period that the false charges *1416were pending; he lost interest in recreational activities; he can only do light work; he has suffered personality changes and has lost confidence in himself; he has begun to drink heavily; he has a constant irrational fear of police officers; he has trouble sleeping and he has a recurring nightmare in which the police shoot at him and his brother and kill his brother. A psychiatrist testified that plaintiff suffers from traumatic neuroses from which he may never recover and recommended a year of therapy. Defendants called no witnesses to rebut the evidence of psychological injury. Although some of these damages are not quantifiable with precision, they are nevertheless actual damages which could support the compensatory award in this case.
667 F.2d at 898 (emphasis added).
In my view, the Fifth Circuit followed the correct approach in First Amendment cases in Familias Unidas v. Briscoe, 619 F.2d 391, 402 (5th Cir.1980), where, in upholding a denial of substantial damages, the court concluded:
Irma Torrez seeks $10,000 damages for violation of her association rights. The district court found, however, that Tor-rez failed to prove any actual, compensa-ble injury stemming from the receipt of the section 4.28 demand for disclosure. After a thorough review of the record, we cannot conclude that this finding was clearly erroneous.
Finally, although any injuries flowing from a denial of the Establishment Clause violation here probably will be intangible— mental and emotional distress — as the Supreme Court recognized in Carey such injuries are well-known to the law and may be evidenced by one’s conduct and observed by others. 435 U.S. at 264 n. 20, 98 S.Ct. at 1052 n. 20. In the last analysis, as the Fifth Circuit implicitly recognized in Fami-lias Unidas, there must be some rational basis to guide jurors in measuring damages.
Upon remand, the plaintiffs should be required to prove the damages resulting from the denial of their First Amendment rights. Absent such proof, they would be entitled to recover nominal damages only, not to exceed one dollar. See Carey, 435 U.S. at 267, 98 S.Ct. at 1054.

. The majority states that the political, social, and religious interests inhering within the First Amendment are not to be distinguished for purposes of a damages analysis under § 1983. Maj. op. at 1412 n. 22. If Carey directs us to consider "the interests protected by a particular constitutional right,'1 435 U.S. at 258, 98 S.Ct. at 1049, however, then I see no reason why we should not also distinguish within the First Amendment itself the various interests protected. While one might be able to analogize the protections of the Free Speech Clause to voting rights protections, insofar as both seek to protect an individual's affirmative rights to public participation and public statement, the Establishment Clause operates more in a negative fashion, acting as a wall between church and state and not relying for its implementation upon the deprivation of any individualized right. Although procedural due process operates in the context of individualized rights, one could argue that it, like the Establishment Clause, operates negatively, or indirectly, in that it establishes a sort of minimal hurdle, or wall, which state processes must clear in order not to run afoul of the Constitution. As I state in the body of my dissent, however, such artificial distinctions can only lead to confusion and can in no way further the general purpose behind § 1983 of compensating injury. Wood v. Strickland, 420 U.S. 308, 319, 95 S.Ct. 992, 999, 43 L.Ed.2d 214 (1975).